DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 12/28/2021.  Claims 1-2 and 4-20 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 2, 13, and 18-19, filed 12/28/2021, with respect to all Objections and 35 U.S.C. § 101 rejections have been fully considered and are persuasive.  The objections and 35 U.S.C. § 101 rejections have been withdrawn. 

Response to Arguments
Applicant's arguments, see pages 14-18, filed 12/28/2021, have been fully considered but they are not persuasive.  The Applicant has argued that neither Ready-Campbell nor Hayashi disclose or teach the claimed operations according to the particular recited order and conditionals, however the Examiner respectfully disagrees.  While the Examiner is unsure of what particular part of the citations the argument applies to, it is to be assumed that the argument is directed to the amended independent 
In light of the assertions that neither references apply to the amendments, an updated mapping of citations depicts how the references still apply to a sequence of planning a target profile.  Particularly, grading along a path is first determined to be feasible via a set of instructions provided by a computer and various planning modules.  The grading along a path further alludes to prospective cuts, which occur after initial grading, as being feasible according to the sequence of passes and continual adjustment of cut depth (see Ready-Campbell at least [0062]-[0063], [0078], and Fig 4).
A detailed rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "…said deciding…" in the limitation “…determining, using the control circuitry, that the target profile corresponding to the prospective cut segment determined to be feasible is feasible when said deciding decides that the prospective loading segment is feasible…”.  The claim recites 3 prior instances of “deciding” including 1) “…deciding, using control circuitry, feasibility of a prospective cut segment…”, 2) “…deciding, using the control circuitry, efficiency…”, and 3) “…deciding, using the control circuitry, feasibility of the prospective loading segment…”.  The limitation with “…said “…only under a condition that said deciding decides that the prospective cut segment is feasible…” to more directly emphasize what “deciding” is being referred to.
Independent claims 1 and 18 recite similar limitations which include "…the deciding…" which lacks antecedent basis and are rejected for similar reasons.
Dependent claims 2, 4-11, 13-17, and 19-20 are also rejected since the claims are dependent on previously rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-10, 12-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ready-Campbell et al. (US-2018/0245308; hereinafter Ready-Campbell; already of record).
Regarding claim 1, Ready-Campbell discloses a system for controlling a machine having a ground-engaging work implement to move material according to a target profile including a preloading segment, a cut segment, and a loading segment (see Ready-Campbell at least Abs), the system comprising: 
data storage to store computer processable data related to machine dimensional data, machine operational data, and a presented topography of a worksite (see Ready-Campbell at least [0055], [0065], and [0078] which details data storage device 330 and control logic 500 that provides preparation 
a position sensing system to determine a current machine position/orientation assessment of the machine at a current position of the machine at the worksite (see Ready-Campbell at least [0034]); 
a controller configured to generate a feasible target profile (see Ready-Campbell at least [0065]) by: 
deciding feasibility of a prospective cut segment from among a plurality of prospective cut segments based on the current machine position/orientation assessment (see Ready-Campbell at least [0096] where an obstacle may be blocking the position of a machine from accessing a prospective cut segment or target tool path, which would determine a path to be infeasible) from the position sensing system (see Ready-Campbell at least [0073] and [0048] which details the planning of cutbacks and slope backs, and analyzes the safest sequence of cuts/paths, particularly when a human operator will be within the proximity of the cuts), as well as the machine dimensional data (see Ready-Campbell at least [0078] where a target path is defined based on properties of an excavation vehicle), the machine operational data (see Ready-Campbell at least [0078] where a target path is defined based on properties of an excavation tool), and the presented topography of the worksite as defined prior to performing the prospective cut segment, from the data storage (see Ready-Campbell at least [0067]-[0068] where preparation module 520 generates a digital terrain model with target tool paths; a geographic layout of the site, in file 610, includes data describing how the vehicle should interact with the site based on various factors), the deciding the feasibility of the prospective cut segment including determining whether the ground-engaging work implement is able to be appropriately positioned starting from the current position of the machine so as to intersect a cut point associated with the prospective cut segment (see Ready-Campbell at least [0063]-and 
only under a condition that the prospective cut segment is decided to be feasible (see Ready-Campbell at least [0063] where the decision to follow along a first target tool path indicates that it is the most feasible selection for the vehicle to maneuver):   
generating a prospective preload segment and a prospective loading segment associated with the prospective cut segment determined to be feasible (see Ready-Campbell at least [0063]-[0064] and Fig 4 which details instructions from computer 120 to grade along a path and dig along a path, which would not have been generated if the computer had determined that such instructions were not feasible); 
extracting a plurality of position points associated with the prospective loading segment (see Ready-Campbell at least [0062], [0068], and Fig 4 which details data associated with various excavation locations); 
deciding feasibility of the prospective loading segment by determining if the ground-engaging work implement will align with the plurality of position points (see Ready-Campbell at least [0062]-[0064] where a target path is based on locations in which a machine’s tool excavates the topography); and 
determining that the target profile corresponding to the prospective cut segment determined to be feasible is feasible when the deciding decides that the prospective loading segment is feasible (see Ready-Campbell at least [0062]-[0063], [0078], and Fig 4 where grading along a path is determined to be feasible via a set of instructions provided by a computer and various planning modules.  The grading along a path further alludes to prospective cuts being feasible according to the sequence of 
wherein the controller is configured to output control signaling to control the machine to move according to the feasible target profile to move the material (see Ready-Campbell at least [0084]).  
Regarding claim 2, Ready-Campbell discloses the system of claim 1, wherein the controller iteratively decides feasibility of each of the plurality of prospective cut segments (see Ready-Campbell at least [0062] and Fig 4, where an entire site 402 has been analyzed and only hole 406 has been designated as being a feasible area to excavate according to the provided instructions).  
Regarding claim 4, Ready-Campbell discloses the system of claim 1, wherein the controller assigns each of the plurality of prospective cut segments as a feasible prospective cut segment or an infeasible prospective cut segment as a result of deciding feasibility of the prospective cut segment (see Ready-Campbell at least [0095] and [0097] which detail an obstruction along a target tool path which is evaluated based on machine and/or tool characteristics.  A resulting determination could be that the machine is incapable of manipulating the obstruction, thus categorizing it as an infeasible cut segment, until further assistance is available).  
Regarding claim 5, Ready-Campbell discloses the system of claim 4, wherein the controller is further configured to: 
calculate a load volume for the prospective cut segment, the load volume indicative of a quantity of material moved by the machine during a pass of the worksite (see Ready-Campbell at least [0082]); and 
assess efficiency of the load volume (see Ready-Campbell at least [0105]-[0106] where module 730 compares the estimated volume of material in a machine’s tool and compares it to a threshold volume.  The threshold volume may be manually set, for instance to a number representing the 
Regarding claim 6, Ready-Campbell discloses the system of claim 5, wherein the controller assigns the load volume as an efficient load volume or as an inefficient load volume based on determining efficiency of the load volume (see Ready-Campbell at least [0106] where the adjustment of the tool implies that a load is either at an efficient or inefficient volume ad updates accordingly).  
Regarding claim 9, Ready-Campbell discloses the system of claim 5, wherein the load volume is calculated based on volume parameters indicative of an optimal volume of material the machine is to move during the pass of the worksite (see Ready-Campbell at least [0105] which describes an estimated load volume that is compared to a threshold volume, the threshold volume having been manipulated by a user to designate an optimal volume, such as an amount up to the maximum bucket volume).  
Regarding claim 10, Ready-Campbell discloses the system of claim 9, wherein the load volume is further calculated based on a desired cut slope of the ground-engaging work implement, the desired cut slope indicative of an angle of attack of the ground-engaging work implement during the cut segment (see Ready-Campbell at least [0103] where the angle of the tool is adjusted in reference to the estimated amount of material collected).
Regarding claim 12, Ready-Campbell discloses the analogous material of that in claims 1 and 5 as recited in the instant claim and is rejected for similar reasons.  Additionally, Ready-Campbell discloses …the target profile determined to be feasible is a most feasible target profile from among a plurality of target profiles determined to be feasible (see Ready-Campbell
Regarding claim 13, Ready-Campbell discloses the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.  
Regarding claim 14, Ready-Campbell discloses the analogous material of that in claim 4 as recited in the instant claim and is rejected for similar reasons.  
Regarding claim 15, Ready-Campbell discloses the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.  
Regarding claim 17, Ready-Campbell discloses the analogous material of that in claims 9 and 10 as recited in the instant claim and is rejected for similar reasons.  
Regarding claim 18, Ready-Campbell discloses the analogous material of that in claim 12 as recited in the instant claim and is rejected for similar reasons.  
Regarding claim 20, Ready-Campbell discloses the machine of claim 18, wherein the ground-engaging work implement is a blade pivotally connected to the machine (see Ready-Campbell at least [0028]-[0029]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell in view of Hayashi (US-2013/0081831; already of record).
Regarding claim 7, Ready-Campbell discloses the system of claim 6, wherein the controller … assigns an inefficiency value for each inefficient load volume (see Ready-Campbell at least [0105]-[0106] where a module compares an estimated load volume (indicative of an estimated amount of excavation) to a predetermined threshold, the predetermined threshold being the maximum efficient amount of material in a machine’s bucket. When the estimated load volume is below the predetermined threshold, the computer determines that the load is inefficient. The estimated load is defined as being either efficient or inefficient, depending on how it compares to the predetermined threshold value).  
However, Ready-Campbell does not explicitly disclose …the controller assigns an infeasibility value for each infeasible prospective cut segment…
Hayashi, in the same field of endeavor, teaches …the controller assigns an infeasibility value for each infeasible prospective cut segment (see at least [0073] and [0078] which details controller 210 that includes part 215 and part 217. Part 215 determines a load against a machine’s blade and compares the load to two different thresholds. Part 217 then controls the machine to perform different excavation operations depending on the resulting comparison, such as determining that an area of excavation is either feasible or infeasible for a mode of operation)...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prospective inefficient cut segments as disclosed in Ready-Campbell with an infeasible determination as taught by Hayashi for the benefit of excavating a landscape by way 
Regarding claim 8, Ready-Campbell in view of Hayashi teach the system of claim 7, wherein the controller is further configured to determine a next best prospective target profile (see Ready-Campbell at least [0067] and [0072] where module 520 determines a plurality of target tool paths and the volume of earth to be excavated in each associated target tool path) based on the infeasibility value (see Hayashi at least [0084]-[0085] and Fig 8 where a load’s value is compared to a first predetermined value and if it is not limited by that constraint, proceeds to a next predetermined value. Such a method compares a machine’s capabilities against an area of land to excavate, determining the feasibility of excavating an area using a machine’s current means of operation. The analysis continues throughout the excavation of an area, updating the feasibility of excavation along the way) and the inefficiency value (see Ready-Campbell at least [0106] where excavating continues until a load transitions from being inefficient to efficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prospective inefficient cut segments as disclosed in Ready-Campbell with an infeasible determination as taught by Hayashi for the benefit of excavating a landscape by way of the most efficient means available according to a determination regarding an estimated load’s efficiency (see at least [0076]).
Regarding claim 11, Ready-Campbell discloses the system of claim 1, wherein the machine dimensional data includes … implement length (see Ready-Campbell at least [0104] where the size of a machine’s tool is used in load calculations) and the machine operational data include implement adjustment rate (see Ready-Campbell at least [0104] where a previously trained prediction module uses values previously determined, such as from sensor readings.  One of ordinary skill in the art could assert that an IMU installed on a machine’s blade could be used to determine the rate of change of the blade).  
…the machine dimensional data includes machine length…
Hayashi, in the same field of endeavor, teaches …the machine dimensional data includes machine length (see Hayashi at least [0062])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine dimensional data disclosed by Ready-Campbell with a machine’s length as taught by Hayashi to provide a machine’s controller with all of the values needed to ensure the timing of control adjustments happens when appropriate (see at least [0062]).
Regarding claim 16, Ready-Campbell in view of Hayashi teach the analogous material of that in claims 7 and 8 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 19, Ready-Campbell in view of Hayashi teach the analogous material of that in claims 2, 4, 6, 7, and 8 as recited in the instant claim and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Collins et al. (US-8583326) teaches the generation and selection of path deviations along a target path.
Foster et al. (US-2015/0319913) teaches the generation of a plurality of paths, and the selection of a target path from said plurality.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/14/2022